The following case was agreed by the parties: Alexander Cheshire, junior, executed his last will, and died in Chowan County in 1858. At December Term, 1858, of the County Court the will was admitted to probate, and James E. Norfleet, the executor named therein, was qualified. Everything he was worth was willed to his wife, but being advised that the estate was insolvent, and that no part of     (377) said legacies would be available, she went into open court, within six months, and by her attorney dissented from said will. She then filed her petition for dower in the said county court, and the premises in dispute were formally allotted to her by the order and judgment of the said court upon the report of commissioners appointed by the court, which, on motion, was affirmed without objection on the part of the heirs at law.
After the institution of these proceedings for dower, and confirmation of the report and judgment as aforesaid, the executor of Alexander Cheshire, junior, filed his petition to make the real estate assets for the payment of debts, and under an order thereon obtained sold the whole land, including the widow's dower, to the defendant McCoy, who went into possession thereof, and holds the same under title derived under that proceeding, which was afterwards confirmed by the court making the order.
It was agreed by counsel that if the court should be of opinion with the plaintiff on the foregoing facts, a judgment in the usual form should be entered for the plaintiff, but if of a contrary opinion, then the court should order a nonsuit.
The court being of opinion with the plaintiff on the case agreed, a judgment was entered for the plaintiff. Defendant appealed.
We are clearly of opinion that the lessor of the plaintiff ought to have entered her dissent to her husband's will by guardian, and not in person. As she was an infant, under 21 years of age, sec. 1, *Page 292 
ch. 118, Rev. Code, expressly so required, and the construction which had been put upon ch. 121, sec. 1, Rev. Statute, in the analogous cases of Hinton v. Hinton, 28 N.C. 274, and Lewis v. Lewis, 27 N.C. 72, forbids us from adopting any other than the literal meaning of (378) the terms used. If the objection, then, had been made in the proceeding instituted by the widow to obtain an assignment of her dower, it would, upon the authority of those cases, have been fatal to her suit.
But we are, nevertheless, of opinion that the lessor of the plaintiff is entitled to recover in the present action, for the reason that the judgment in her favor in her suit for dower, though it is erroneous, cannot be collaterally impeached by the defendant in the present suit.
The judgment of the County Court of Chowan in favor of the widow upon her petition for dower was upon a judicial proceeding of a court of competent jurisdiction, and is conclusive, unless upon some other proceeding directly to avoid it. Skinner v. Moore, 19 N.C. 138, and the cases referred to in the note to the second edition, and also Craige v.Neely, 51 N.C. 170.
PER CURIAM.                                                   Affirmed.